Case: 17-10436     Date Filed: 05/30/2019   Page: 1 of 11


                                                          [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 17-10436
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 8:16-cv-00052-RAL-AAS



LINCOLN NATIONAL LIFE INSURANCE COMPANY,
an Indiana corporation,

                                                             Plaintiff - Appellee,


                                   versus


DOV SUSSMAN,
an individual,

                                                         Defendant - Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                               (May 30, 2019)
              Case: 17-10436      Date Filed: 05/30/2019   Page: 2 of 11


Before MARCUS, ROSENBAUM and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Appellant Dov Sussman, an attorney proceeding pro se, appeals from the

district court’s judgment ordering him to pay Lincoln National Life Insurance

Company $234,405.12 plus pre-judgment and post-judgment interest. Sussman

argues that the district court erred in granting summary judgment to Lincoln

because under the terms of the parties’ contract, Lincoln was required to arbitrate

its breach of contract claim. He also argues that the district court erred in

concluding that he breached the parties’ agreement when he refused to pay

Lincoln. After careful consideration, we affirm.

                             I.      BACKGROUND

A.    The Parties’ Dispute

      Lincoln is in the business of selling life insurance products. Sussman

entered into a series of written agreements with Lincoln, including a Producer

Agreement and a Marketing Agreement, which permitted him to sell Lincoln

policies. This appeal is a dispute about whether the terms of these agreements

required Sussman to repay a commission he earned for selling a Lincoln insurance

policy.

      Sussman sold a Lincoln life insurance policy to a third party, the William A.

Brown Irrevocable Trust. The policy Lincoln issued to the trust included an


                                           2
                 Case: 17-10436       Date Filed: 05/30/2019        Page: 3 of 11


alternate cash surrender value rider, which is also known as an “exec rider.” For

selling the policy, Lincoln paid Sussman a commission of $234,405.12.

      About a year after the policy was issued, the trust surrendered the policy.

When the policy was surrendered, Lincoln returned to the trust all premiums that

the trust had paid to Lincoln, except for a $25 processing fee. Lincoln then sent a

demand letter to Sussman, requesting that he return the commission. Sussman

refused to do so.

B.    The Relevant Contract Language

      Because the parties disagree about Sussman’s obligations, we briefly review

the terms of their agreements. The Marketing Agreement that Sussman signed set

forth terms governing the commissions that Sussman earned and when Lincoln

could recoup commissions, called “chargebacks.” Doc. 25-2 at 4. 1 The Marketing

Agreement specified that Sussman would be compensated for his services based

upon the “terms and conditions set forth in . . . Schedule[] A1/B1,” which was

attached to the Marketing Agreement. Id. The agreement further explained that

Sussman’s commissions would “be calculated on the basis and using the

methodology shown on Compensation Schedule[] A1/B1 attached to the

Agreement.” Id. at 12. Schedule A1/B1 identified the commissions that Sussman

could earn for selling various Lincoln insurance products. It also identified when

      1
          Citations in the form “Doc. #” refer to numbered entries on the district court’s docket.

                                                  3
             Case: 17-10436      Date Filed: 05/30/2019     Page: 4 of 11


Lincoln was permitted to charge back earned commissions for policies that were

surrendered or lapsed. Importantly, Schedule A1/B1 expressly stated that

commission chargebacks for policies with “[e]xec [r]ider[s]” were handled

differently and directed Sussman to consult the “Lincoln LifeReserve® UL and/or

Indexed UL Product Guide(s) for full details.” Id. at 19.

      The Product Guide, in turn, stated that when a policy was issued with an

exec rider that “an entire new . . . compensation structure [was] used.” Doc. 25-6

at 25. After setting forth how commissions were earned on these policies, the

Product Guide provided that if a policy with an exec rider lapsed or was

surrendered, Lincoln was permitted to charge back the “most recent two years of

[c]ommissions.” Id.

      At the time Sussman signed the Marketing and Producer Agreements, he

was not provided a copy of and had not reviewed the Product Guide. But Sussman

never contacted Lincoln to request a copy of the Product Guide or asked Lincoln

any questions about its terms.

      The Marketing and Producer Agreements also contained dispute resolution

provisions. Sussman and Lincoln agreed to submit to arbitration all claims or

controversies arising from the agreements. In addition, the arbitration provisions

identified specific cities where the arbitration would be held. Each agreement also

stated that it was governed by the laws of Indiana.

                                          4
               Case: 17-10436        Date Filed: 05/30/2019      Page: 5 of 11


C.     Procedural History

       When Sussman refused to repay the charged-back commission, Lincoln sued

him in federal court. After discovery, Lincoln moved for summary judgment,

claiming that Sussman was liable because he had failed to repay the commission in

violation of the terms of the Marketing Agreement. In his opposition brief,

Sussman argued that the court lacked subject matter jurisdiction because Lincoln

was required to arbitrate the dispute. He further argued that under the terms of the

Marketing Agreement, he was not required to repay the commission because the

Product Guide was neither provided to him nor signed by him. In his brief,

Sussman also moved to strike Lincoln’s complaint and summary judgment filings,

asserting that Lincoln had attached to its complaint exhibits that included social

security numbers, tax identification numbers, dates of birth, and other confidential

information about Sussman and the policyholder.2

       The district court granted summary judgment to Lincoln, concluding that the

Marketing Agreement unambiguously required Sussman to repay the commission.

The court explained that the Marketing Agreement incorporated by reference the

Product Guide’s provision regarding chargebacks for life insurance products with

exec riders. Because the Product Guide clearly and unambiguously stated that

there was a two-year chargeback period for policies with exec riders, Sussman was

       2
         When Sussman first pointed out that the exhibits to the complaint included confidential
information, Lincoln filed corrected exhibits with proper redactions.

                                               5
               Case: 17-10436    Date Filed: 05/30/2019   Page: 6 of 11


required to repay the commission. The court rejected Sussman’s argument that he

was not bound by the Product Guide because he never reviewed or was given a

copy of it. The court explained that because the Marketing Agreement clearly

referenced the Product Guide, Sussman was presumed to have read and understood

its terms.

       In the summary judgment order, the court also considered Sussman’s

argument that the case should be dismissed because the parties had agreed in the

Marketing and Producer Agreements to arbitrate any claims. The court concluded

that Sussman waived his right to arbitration through his participation in litigation

and his failure to move to compel arbitration. After concluding that Lincoln was

entitled to summary judgment, the court denied Sussman’s motion to strike

Lincoln’s pleadings as moot.

       The court entered judgment in Lincoln’s favor and ordered Sussman to pay

Lincoln $235,405.12, plus pre-judgment interest and post-judgment interest.

Lincoln then filed a motion to alter or amend the judgment to reflect the amount of

pre-judgment interest that had accrued and that post-judgment interest would

accrue at a rate of 0.88%. The court granted the motion and amended the judgment

accordingly.




                                          6
                Case: 17-10436       Date Filed: 05/30/2019        Page: 7 of 11


       This is Sussman’s appeal. 3

                                     II.    DISCUSSION

       On appeal, Sussman challenges the district court’s entry of summary

judgment in Lincoln’s favor. He argues that the district court erred when it refused

to compel arbitration and concluded that the terms of the contract unambiguously

required Sussman to repay the commission. He also challenges the district court’s

decision to deny as moot his motion to strike. We consider Sussman’s arguments

in turn.

A.     Sussman Abandoned Any Challenge to the District Court’s Conclusion
       that He Waived His Right to Arbitrate.

       Sussman argues that the district court erred when it refused to compel

arbitration because the parties agreed in the Marketing and Producer Agreements

to arbitrate their disputes. When Sussman raised this argument at the summary

judgment stage, the district court refused to compel arbitration or dismiss the

action because it concluded that Sussman waived his right to arbitration. On

appeal, Sussman has failed to address the district court’s conclusion that he waived

his right to arbitration and thus has abandoned the issue. See Timson v. Sampson,

518 F.3d 870, 874 (11th Cir. 2008) (“While we read briefs filed by pro se litigants



       3
          After the court entered the judgment, Lincoln filed a motion seeking its attorney’s fees
and costs. The court denied the motion without prejudice, directing Lincoln to refile the motion
after this appeal was resolved.

                                                 7
                Case: 17-10436        Date Filed: 05/30/2019        Page: 8 of 11


liberally, issues not briefed on appeal by a pro se litigant are deemed abandoned.”

(internal citations omitted)). 4

B.     The District Court Did Not Err in Concluding that Sussman Breached
       the Marketing Agreement.

       Sussman also argues that the district court erred in granting summary

judgment to Lincoln on its breach of contract claim. Sussman contends that he was

not required to repay Lincoln the commission earned on the policy because the

Product Guide was never made a part of their agreement. We disagree.

       “We review de novo the district court’s grant of summary judgment,

construing the facts and drawing all reasonable inferences in favor of the

nonmoving party.” Smelter v. S. Home Care Servs. Inc., 904 F.3d 1276, 1284

(11th Cir. 2018). Summary judgment is appropriate if the record gives rise to “no

genuine dispute as to any material fact,” such that “the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute of material


       4
          Sussman argues that because the parties agreed to arbitrate their dispute, the district
court lacked subject matter jurisdiction to hear Lincoln’s claim. But he cites no authority
establishing that an agreement to arbitrate a dispute deprives a district court of subject matter
jurisdiction to hear litigation related to the dispute. And the fact that a party can waive its right
to arbitration, see S&H Contractors, Inc. v. A.J. Taft Coal Co., 906 F.2d 1507, 1514 (11th Cir.
1990), tells us that an agreement to arbitrate does not deprive a court of subject matter
jurisdiction. See Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006) (“[S]ubject-matter
jurisdiction, because it involves a court’s power to hear a case, can never be forfeited or waived.”
(internal quotation marks omitted)).
       In a related argument, Sussman argues that venue was improper in the Middle District of
Florida because it was not one of the locations identified in the agreements’ arbitration
provisions. But Sussman did not raise improper venue as an affirmative defense in a motion to
dismiss or a responsive pleading and thus waived this defense. See Fed. R. Civ. P 12(h)(1).
                                                 8
                 Case: 17-10436     Date Filed: 05/30/2019      Page: 9 of 11


fact exists when “the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).

       Under Indiana law, 5 a person “is presumed to understand the documents

which he signs and cannot be released from the terms of the contract due to his

failure to read it.” Yellow Book Sales & Distrib. Co. v. JM McCoy Masonry Inc.,

47 N.E.3d 388, 394 (Ind. Ct. App. 2015) (internal quotation marks omitted).

“Other writings . . . which are referred to in a written contract may be regarded as

incorporated by the reference as part of the contract and, therefore, may properly

be considered in the construction of the contract.” I.C.C. Protective Coatings v.

A.E. Staley Mfg. Co., 695 N.E.2d 1030, 1036 (Ind. Ct. App. 1998). If a reference

in a written contract is made to another writing for a particularly designated

purpose, the other writing becomes part of the contract only for the purpose

specified. Id.

       The Product Guide’s chargeback provision governs this dispute because the

provision was incorporated by reference into the Marketing Agreement. It is

undisputed that Sussman signed the Marketing Agreement. Schedule A1/B1,


       5
         Each agreement provides that Indiana law governs the agreement. Because the parties
agree that Indiana law applies here, we assume that it does. See Bahamas Sales Assoc., LLC v.
Byers, 701 F.3d 1335, 1342 (11th Cir. 2012) (“If the parties litigate the case under the
assumption that a certain law applies, we will assume that law applies.”).


                                              9
               Case: 17-10436        Date Filed: 05/30/2019       Page: 10 of 11


which was attached to and made a part of the Marketing Agreement, stated that the

Product Guide governed commission chargebacks for policies that included exec

riders. The fact that Sussman did not receive read the Product Guide does not

change our analysis. Under Indiana law, Sussman cannot be released from the

terms of a contract simply because he failed to read them. See Yellow Book Sales

& Distrib., 47 N.E.3d at 394. And there is no evidence that he requested the

Product Guide but was denied it. We thus conclude that when Sussman signed the

Marketing Agreement, he agreed that the terms in the Product Guide would govern

when Lincoln could chargeback commissions for policies with exec riders.

       Under the terms of the Product Guide, when the trust surrendered the policy,

Sussman was required to return to Lincoln the entire commission. The Product

Guide unambiguously provided that when a policy with an exec rider lapsed or was

surrendered, Lincoln was entitled to charge back the two most recent years of

commissions. Because the trust surrendered the policy within two years of when it

was issued, Lincoln was entitled to charge back the entire commission that

Sussman had earned on the policy. The district court thus did not err in granting

summary judgment to Lincoln on its breach of contract claim. 6

       6
           Sussman also argues that the district court erred in granting summary judgment because
there were disputed issues of fact about whether one of Lincoln’s exhibits, described as an
illustration, was signed and whether it was provided to or rejected by the trust. Even if there are
disputed issues of fact, the disputes are not material because they have no bearing on whether the
Product Guide was made a part of the agreement between Lincoln and Sussman. See Fed. R.
Civ. P. 56(a).

                                                10
               Case: 17-10436        Date Filed: 05/30/2019        Page: 11 of 11


C.     Sussman Abandoned Any Challenge to the District Court’s Denial of
       His Motion to Strike.

       Sussman also argues that the district court erred in denying his motion to

strike Lincoln’s complaint as a sanction for the company having filed confidential

information in exhibits attached to its complaint. After granting summary

judgment to Lincoln, the court denied the motion to strike as moot. On appeal,

Sussman argues that the district court erred in deciding the case was moot because

there still was a live case or controversy. But the district court did not conclude

that the entire case was moot; rather, it denied the motion as moot because the

court had determined that Lincoln was entitled to summary judgment. Because

Sussman presents no argument on appeal challenging this aspect of the district

court’s determination, we conclude that he abandoned any challenge to it. See

Timson, 518 F.3d at 874.7

                                   III.    CONCLUSION

       For the reasons set forth above, we affirm the district court’s judgment.

       AFFIRMED.

       7
          Sussman also argues that the district court erred in granting Lincoln’s motion to alter or
amend the judgment to award pre-judgment and post-judgment interest and that the district court
judge should have recused because the judge had a conflict of interest. But Sussman failed to
develop adequately either argument. First, Sussman has abandoned any challenge to the district
court’s order granting the motion to amend the judgment. He failed to raise any argument in his
brief that the district court was not permitted to award such interest. See Timson, 518 F.3d at
874. Second, regarding recusal, Sussman’s brief simply states that the district court judge may
have had a financial interest in the case and should have recused. Because Sussman raises the
recusal issue in only a perfunctory manner without supporting arguments or authority, he has
abandoned the issue. Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014).

                                                11